DETAILED ACTION
	This Office action is in response to the Request for Continued Examination filed 20 April 2022.  Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claims 1, 13, and 19 have been amended to include the limitations directed towards:
determining, by the system, that the second item of event information previously has been provided to the second virtual assistant device, wherein, based on the information list and the order that specifies that the first item of event information of the information list is to be provided first in the order, the second item of event information of the information list is to be provided second in the order after the first item of event information and before the third item of event information, and the third item of event information of the information list is to be provided third in the order after the second item of event information, and based on the determining that the second item of event information previously has been provided to the second virtual assistant device, and without a prompting, by the second virtual assistant device, for the first virtual assistant device to provide the items of event information associated with the information list to the second virtual assistant device, the first virtual assistant device communicates the first item of event information to the second virtual assistant device, and, after communicating the first item of event information to the second virtual assistant device, bypasses communication of the second item of event information in the order to the second virtual assistant device, and communicates the third item of event information to the second virtual assistant device

	or similar.  Such limitations, when taken in combination with the further elements recited by the independent claims (such as the steps of analyzing information relating to an interaction between a first virtual assistant device and a first device associated with a first user, managing the first virtual assistant device based on a first context of the interaction, the managing comprising managing a speed of an emulated voice, and determining an information list that indicates items of event information to be communicated by a first virtual assistant device to a second virtual assistant device, as in claim 1) are sufficient to overcome the rejection of record with respect to the previously cited prior art.  As asserted by Applicant at pages 18-22 of the remarks, Aldritch (US Publication 2007/0035764) and Pugsley (US Publication 2011/0138299), which disclose teachings relevant to the transfer of data between devices, fail to disclose limitations commensurate in scope with those now present in independent claims 1, 13, and 19.  A further search failed to yield any relevant results.

Conclusion



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145